*530OPINION OF THE COURT
Memorandum.
Order unanimously affirmed without costs.
 A landlord’s attorney/agent is not a person authorized to initiate a summary proceeding in his or her own name, a defect that is not cured by captioning the proceeding in the name of a proper party in interest (RPAPL 721; Key Bank of N.Y. v Becker, 88 NY2d 899, 900 [1996]; Whelan v Veltre, 2002 NY Slip Op 40081 [U] [App Term, 9th & 10th Jud Dists 2002]; cf. RPAPL 741). Moreover, landlord’s April 4, 2002 termination notice (Real Property Law § 232-b), purporting to terminate the tenancy as of the 6th of the following month, was a nullity in that it failed to terminate the tenancy on its renewal date, the first day of a calendar month following a notice served “at least one month before the expiration of the term” (Real Property Law § 232-b; see Orienta Gardens Co. v Pergola, NYLJ, Nov. 10, 1988, at 26, col 1 [App Term, 9th & 10th Jud Dists]; Hunt v Hart, 188 Misc 534 [1947]; 2 Dolan, Rasch’s Landlord and Tenant — Summary Proceedings § 30:54, at 460-461, 461 n 198 [4th ed]).
Floyd, P.J., Doyle and Winick, JJ., concur.